DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 20200272398 ).
                Regarding Claims 1, 8,  Zheng et al teaches a method for switching a display mode, wherein the method is applied to a terminal, a display screen of the terminal covers a front surface of a body and a back surface of the body of the terminal; and the display screen comprises a first display region on the front surface of the body and a second display region on the back surface of the body (Fig.1; Summary; Paragraph 0034-0052); the method comprises: displaying in a first display mode which is a display mode in which the first display region is in a screen-on state and the second display region is in a screen- off state (Fig.1; Paragraph 0034-0047);

switching the display mode of the display screen from the first display mode to a second display mode when the touch information satisfies a first condition (Paragraph 0034-0047) and the flip angle of the terminal satisfies a second condition, the second display mode being a display mode in which the first display region is in the screen-off state and the second display region is in the screen-on state. (Fig.1-4; Paragraph 0034-0052).

                Regarding Claims 15, 16,  Zheng et al teaches a computer device wherein the computer device comprises: a processor and a memory, the memory stores at least one instruction, at least one program, and a code set or an instruction set, and the at least one instruction, the at least one program, and the code set or the instruction set are loaded and executed by the processor to implement steps of the method;  a non-transitory computer-readable storage medium, wherein the storage medium stores at least one instruction, at least one program, and a code set or an instruction set, and the at least one instruction, the at least one program, and the code set or the instruction set are loaded and executed by a processor to implement the method for switching the display mode ( Paragraph 0036-0052).



Allowable Subject Matter
Claims 2-7, 9-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622